Citation Nr: 1634142	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), depressive disorder NOS, and anxiety.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The February 2008 Rating Decision denied service connection for PTSD.

The February 2008 Rating Decision also denied the Veteran's claims for service connection for eye, back, bilateral knee, and leg conditions. However, in December 2012, the Veteran testified at a videoconference hearing at the RO in Jackson, Mississippi, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC, and the Veteran indicated that he was withdrawing the aforementioned issues. A transcript of the hearing is associated with the claims file, and the Board dismissed those issues in its March 2013 decision.

Furthermore, in March 2013, the Board remanded the issue to obtain additional VA treatment records. The actions requested by that remand were accomplished, and after readjudication of the issue, the RO provided an April 2013 Supplemental Statement of the Case (SSOC). Therefore, there was substantial compliance with the Board's remand directives, and the matter was then appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a June 2015 decision, the Board denied service connection for PTSD, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In February 2016, the Court, based on a Joint Motion, vacated the Board's denial and remanded the issue for further consideration. The issue has been recharacterized to comport with the CAVC remand and the evidence of record.

As will be addressed below, the Board has recharacterized the claim of service connection for PTSD to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
 
The Veteran asserts that he has PTSD as a result of his service. The Veteran served as a firefighter in service, and at the December 2012 videoconference hearing the Veteran explained that he also volunteered for convoys. At the December 2012 hearing the Veteran described several incurrences of stressors during service, to include fearing for his life when acting as a door gunner, witnessing a pilot get killed, and viewing dead bodies come off of planes. The Veteran noted that he often feared for his life. In January 2010, the Joint Services Records Research Center (JSRRC) determined that the Veteran engaged in combat with the enemy. 

In a June 2015 decision, the Board denied the matter on the basis of no diagnosis of PTSD. See July 2012 VA examination. However, in February 2016, the Court, based on a Joint Motion, vacated the Board's denial and remanded the issue. 

The Veteran has now filed new evidence to support his claim for PTSD. In a June 2016 statement, the Veteran states his stressors, to include exchanging fire with the enemy and fearing for his life, and notes his current symptoms, to include, but not limited to, anxiety, sleep problems, anger issues, and trouble maintaining relationships. The Veteran also asserts that he is attending PTSD group therapy weekly and taking medication.

The Veteran has also submitted a June 2016 private examination that indicates a diagnosis of PTSD and includes an opinion that it is "clearly more likely than not [that the Veteran] continues to exhibit symptoms of PTSD and related Major Depressive Disorder as a result of the traumatic events he experienced while serving in Vietnam." However, the Veteran was afforded a VA examination in July 2012 and was not diagnosed with PTSD. Therefore, the Board remands the matter to obtain a clarification from a VA examiner of the Veteran's current diagnosis, and should there be a diagnosis of PTSD, obtain an opinion as to the etiology of the Veteran's PTSD.

Moreover, the Joint Motion directed the Board to consider whether the issue of entitlement to service connection for depressive disorder NOS is encompassed within the Veteran's claim of entitlement to service connection for PTSD in light of Clemons. July 2012 VA examination diagnosed the Veteran with depressive disorder NOS.

Therefore, as directed by the Joint Remand, the Board has recharacterized the Veteran's claim for service connection for PTSD to include other psychiatric disabilities. The Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." The Board recognizes that the July 2012 VA examiner diagnosed the Veteran with depressive disorder NOS. Furthermore, since the July 2012 VA examination, VA treatment records have been added to the record and note a diagnosis of anxiety disorder. See, e.g., Biloxi VAMC dated November 2012. Therefore, pursuant to the holding in Clemons, the Veteran's claim for PTSD is expanded to a claim for any mental disability that may reasonably be encompassed within the Veteran's description of the claim, reported symptoms, and the other information of record. 

Having recharacterized the claim and having considered the evidence of record, the Board remands this matter for an additional VA examination. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014) VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In this case, the July 2012 VA examination and additional medical evidence diagnose various psychiatric disorders and the Veteran has identified several incidents in service. Therefore, the Board remands this matter for an additional VA examination to determine the Veteran's current psychiatric diagnoses and for an opinion on the etiology of any current psychiatric disorders. See id., see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Last, the Board remands this matter for updated VA treatment records. As indicated in the current VA treatment records and confirmed at the December 2012 videoconference hearing, the Veteran continues to receive treatment for his psychiatric disorders through VA medical centers. Because such records include evidence pertinent to this claim, on remand it is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA treatment records dated from March 2013 to present, and associate them with the claims file.

2. After completion of the above development, schedule a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found, to include PTSD, depressive disorder NOS, and anxiety. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability is related to or the result of the Veteran's service?

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran has a diagnosis of PTSD. If so, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the combat stressor.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




